DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 22 December 2021 and the amendments filed 15 December 2021 for the application filed 31 January 2019. Claims 1, 2, 4-8, and 10-20 are pending:
Claims 4, 10, and 16 have been withdrawn without traverse in the reply filed 08 July 2020;
Claims 3 and 9 have been canceled; and
Claims 1, 8, and 14 have been amended.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered. 

Priority
Applicant’s claim for the benefit of a prior-filed application (DIV of 15/890,136, filed 06 February 2018, abandoned 17 June 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over COTE et al. (US Patent 5,607,593) in view of KUGELMANN et al. (US Patent 8,557,571).
Regarding Claim 1, COTE discloses a water-treatment installation (i.e., a fluid storage and filtration system) comprising a reactor 1 (i.e., a process vessel containing a fluid) with a wall 9 dividing the reactor 1 into an upper water-treatment chamber 2 and a lower chamber 10; wall 9 supports a plurality of submerged filtration modules 31 constituting several hollow fibers housed in a sheath 5 (i.e., a filter module comprising a second end fixed to the process vessel; a filter element disposed within the filter module; c8/45-52; c2/63-64; FIG. 1). The filtration module 31 sheath 5a has open-worked zones 8 and 8a (i.e., filter module comprising a first open end) whereby water in the chamber enters the filtration module and is filtered through the hollow fiber membranes 3; as further shown in FIG. 3, COTE shows that the filtration modules 31 are submerged underneath upper water line 30, and hence, any associated inlet and outlet would also be submerged (i.e., the first open end of the filter module is submerged in the fluid and the first open end is in fluid communication with and within the process vessel for filtering the fluid received from the process vessel; c2/56-65; FIG. 3; c10/57-61). In a similar embodiment, the filtration module 31 is fixed to the wall 9 of the reactor (c11/21-31; FIG. 6). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

COTE is deficient in disclosing a single-use system, the second end fixed to the process vessel is a closed end, or that the filter module is configured to draw fluid into and to expel the fluid out of the same first open end.
Regarding the limitation “a single-use fluid storage and filtration system”, everything is disposable or can be used once. Absent reasons as to why disposability would be considered critical, significant, or provide unexpected results, such a limitation would be obvious to one of ordinary skill in the art.
KUGELMANN discloses a disposable reactor unit 12 (i.e., a single-use fluid storage and filtration system; c8/33-34) having a first chamber defined by a housing 20 containing a cell culture with a suitable medium; a hollow fiber bundle is radially disposed in the housing 20 containing hollow fibers 30a, 30b arranged in parallel, fixedly potted to one end (left) of the housing 20 via casting compounds 32 (i.e., a second closed end fixed to the process vessel), and accepting medium through inlet 40 and passing treated fluid through outlet 50, both inlet 40 and outlet 50 being located on the other end (right) of the housing 20 (i.e., a first open end; wherein the filter module is configured to draw the fluid into and to expel the fluid out of the same first open end;  c8/39-c9/6; FIG. 4). KUGELMANN further 
Applicant argues that the inlet 40 and outlet 50 of KUGELMANN’s FIG. 4 represent multiple apertures in the housing 20 and that such a configuration does not make obvious the claimed “filter module comprising a first open end comprising an aperture” and that said module is “configured to draw the fluid into and to expel the fluid out of the same aperture of the first open end”.
However, Applicant’s invention remains open-ended, using transitional language, e.g., “comprising”, that would allow for multiple apertures and not simply “an aperture” as claimed. Further, the limitation wherein the filter module is “configured to draw the fluid into and to expel the fluid out of the same aperture of the first open end” is directed to methods or processes by which the claimed filtration system is utilized and is not subject to patentability. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). As is known to one of ordinary skill in the art prior to the effective filing date of the invention, hollow fiber filter modules, such as the one disclosed by KUGELMANN. For instance, KUGELMANN cites that “reverse arrangements” are considered for the disclosed module wherein withdrawing fibers and supplying fibers have reversed purposes (i.e., in supplying and withdrawing fluid into and out of the module; c4/50-c5/3), whereby reservoir medium can be introduced or withdrawn from the same connection (i.e., configured to draw the fluid into and to expel the fluid out of the same aperture of the first open end; c6/40-48). Thus, the apparatus made obvious by COTE and KUGELMANN is capable of the claimed configuration. Therefore, by broadest reasonable interpretation, the claimed limitations wherein the filter module comprises an aperture and further that the filter module is configured to draw the fluid into and to expel the fluid out of the same aperture of the first open end is sufficiently open-ended to be obvious over KUGELMANN’s disclosed module.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Regarding Claim 2, COTE in view of KUGELMANN make obvious the single-use fluid storage and filtration system of Claim 1; COTE further discloses a compressor 19 in communication with chamber 10 to induce pressure on the hollow fiber units 3 (i.e., a drive module coupled to the filter module, the drive module comprising a pump to induce flow of the fluid between the filter module and the process vessel; c9/18-20).
	Regarding Claim 8, as described in the rejections of Claims 1 and 2, COTE in view of KUGELMANN make obvious all claimed limitations.
	Regarding Claims 5 and 11, COTE in view of KUGELMANN make obvious the single-use fluid storage and filtration system of Claims 1 and 8, respectively; COTE further shows in FIG. 6 the filtration module 31 is fixed to wall 9 and includes a tube or passageway that leads from the hollow fiber membrane interiors to the filtrate recovery chamber 10 (i.e., supply and return tubing coupled between the filter module and the process vessel for moving the fluid between the filter module and the process vessel).
	Regarding Claims 6 and 12, COTE in view of KUGELMANN make obvious the single-use fluid storage and filtration system of Claims 1 and 8, respectively; COTE further discloses the submerged filtration modules 31 constitute several hollow fibers (i.e., the filter element is a hollow fiber module; c8/45-52; FIG. 1).
Regarding Claims 7 and 13, COTE in view of KUGELMANN make obvious the single-use fluid storage and filtration system of Claims 1 and 8, respectively; COTE further discloses tangential filtration in the hollow fiber membrane units (c3/33-34). COTE is deficient in explicitly disclosing the reactor 1 is a bioreactor.
	However, COTE notes that the contemplated reactor can be used for removing microorganisms from water (c1/26). Indeed, KUGELMANN teaches a similar reactor utilizing hollow fiber membranes for the filtration of cell culture medium to filter out cells (i.e., microorganisms) from desired metabolic products (c1/44-61). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to apply the reactor of COTE and KUGELMANN as a bioreactor to filter out cells or microorganisms to produce purified product, e.g., desired metabolic products or water. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
	Furthermore, the limitation “wherein the process vessel is a bioreactor” is directed toward an intended use of the claimed process vessel. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). No other limitation in the claim recites any structural elements that would differentiate the claimed process vessel from a bioreactor (presumably for the use of culturing cells). As such, the COTE and KUGELMANN-taught reactor meets this limitation.
	Regarding Claim 14, as described in the rejections of Claims 1, 2, 6, and 7, COTE in view of KUGELMANN make obvious all claimed limitations.
	Regarding Claim 15, COTE in view of KUGELMANN make obvious the single-use fluid storage and filtration system of Claim 14; COTE further discloses filtration modules 31 are submerged within the reactor 1 (i.e., the filter module is disposed within the bioreactor; c2/63-64; FIG. 1). COTE further discloses the compressor 19, which is shown outside of the reactor 1, is in communication with chamber 10 to induce pressure on the hollow fiber units 3 (i.e., at least a portion of the drive module is disposed outside of the bioreactor; c9/18-20; FIG. 1).
	Regarding Claim 17, COTE in view of KUGELMANN make obvious the single-use fluid storage and filtration system of Claim 14; COTE further shows in FIG. 6 a tube or passageway that leads from the hollow fiber membrane interiors to the filtrate recovery chamber 10 (i.e., supply and return tubing coupled between the filter module and the process vessel for moving the fluid between the filter module and the process vessel).
Regarding Claims 18, 19, and 20, COTE in view of KUGELMANN make obvious the single-use fluid storage and filtration system of Claims 1, 8, and 14, respectively; COTE further shown in FIG. 3 that the filtration modules 31 are submerged underneath upper water line 30, and hence, any associated inlet and outlet would also be submerged (c2/56-65; FIG. 3; c10/57-61). KUGELMANN further discloses that due to the orientation and construction of the hollow fibers, the flow path of medium through the hollow fibers undergoes a change in direction at least once (i.e., at the end opposite the inlet 30 and outlet 40 end), thereby advantageously increasing the total path through the housing and resulting in a higher pressure across the membranes, thereby leading to increased convective exchange and greater filtration capabilities (i.e., the first open end is submerged in the fluid in the process vessel such that fluid is drawn from the process vessel into the open end and returned to the process vessel through the same submerged open end by alternating flow of the fluid along the filter element; c4/7-29).

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive.
Applicant argues that the inlet 40 and outlet 50 of KUGELMANN’s FIG. 4 represent multiple apertures in the housing 20 and that such a configuration does not make obvious the claimed “filter module comprising a first open end comprising an aperture” and that said module is “configured to draw the fluid into and to expel the fluid out of the same aperture of the first open end”.
However, Applicant’s invention remains open-ended, using transitional language, e.g., “comprising”, that would allow for multiple apertures and not simply “an aperture” as claimed. Further, the limitation wherein the filter module is “configured to draw the fluid into and to expel the fluid out of the same aperture of the first open end” is directed to methods or processes by which the claimed filtration system is utilized and is not subject to patentability. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). As is known to one of ordinary skill in the art prior to the effective filing date of the invention, hollow fiber filter modules, such as the one disclosed by KUGELMANN. For instance, KUGELMANN cites that “reverse arrangements” are considered for the disclosed module wherein withdrawing fibers and supplying fibers have reversed purposes (i.e., in supplying and withdrawing fluid into and out of the module; c4/50-c5/3), whereby reservoir medium can be introduced or withdrawn from the same connection (i.e., configured to draw the fluid into and to expel the fluid out of the same aperture of the first open end; c6/40-48). Thus, the apparatus made obvious by COTE and KUGELMANN is capable of the claimed configuration. Therefore, by broadest reasonable interpretation, the claimed limitations wherein the filter module comprises an aperture and further that the filter module is configured to draw the fluid into and to expel the fluid out of the same aperture of the first open end is sufficiently open-ended to be obvious over KUGELMANN’s disclosed module.
All other arguments have been indirectly addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777